El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando: los fundamentos de hecho y de derecho de la sentencia apelada.
Vistos el Artículo 395 de la Ley Hipotecaria y la Orden Judicial de cuatro de Abril de 1899.
Fallamos-, que debemos confirmar y confirmamos la sen-tencia apelada con las costas al apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
*322El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.